DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claims 1, 3-13, 15-20, 24 and 26 is the inclusion of the controller limitations wherein the valves are operated as claimed based specifically on a leak detection in combination with the series of passages and valves as claimed.
The primary reason for the allowance of claims 14 and 23 is the inclusion of the limitations towards the third and fourth valves which are specifically controlled to close while the first valve is opened in combination with the series of passages and valves as claimed.  
The primary reason for the allowance of claims 21, 22, 25 and 27 is the inclusion of the limitations towards the pressure booster in combination with the series of passages and valves as claimed.  
Prior art such as Takeuchi (US 2012/0255868), teaches the combination of hydrogen generators and hydrogen storage with a series of passages and valves that could be interpreted to read on the passages and valves of the combination.  However, these passages and valves are utilized for a different purpose than the present invention and as such it would not have been obvious to modify this prior art with a controller operating as claimed in claims 1 or 14 nor with a pressure booster located as claimed in claim 21. 
Prior art such as Yoshida (US 2016/0068976) teaches locating of hydrogen generators and hydrogen storage in a single exterior housing and discusses leakage.  However, the leakage is not controlled via a series of passages and valves.  
Prior art such as Olander (US 2003/0226588) teaches a hydrogen supply system with a hydrogen storage apparatus in an exterior casing wherein a series of passages and valves are utilized for leakage control.  However, this prior art fails to teach that the generation of the hydrogen is also within the same exterior casing and thus does not render obvious the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794